ROBINSON, J.
Where the plaintiffs in an action against a municipality to recover damages for personal injuries caused by the negligence of a servant of the municipality fails to offer any evidence tending to prove that the servant at the time was engaged in the performance of a proprietary function of the mmu-nicipality, as distniguished from a governmental function delegated by the sovereign state, a motion to direct a verdict at the close of the plaintiff’s case should be sustained.
Judgment reversed and judgment for plaintiff in error.
Marshall, C. J., Jones and Matthias, JJ., concur. Wanamaker and Day, JJ., dissent.